Campbell, C. J.,
delivered the opinion of the court.
The court erred in instructing for the appellees. They claim, under J. A. Hill, and have no greater right than he has, and it is clear that as against him the appellant was entitled to recover the cotton. Hill had expressly stipulated that Hudson might apply payments as he saw proper, and he had so applied them as to leave the account for advances unpaid. It was a lien on the cotton superior to any claim derived from dealing with Hill.
When the tenant, ’Squire Jefferson, abandoned the premises he had leased and Dr. -Hill took possession, as he had the legal right to do, he proceeded, as well he might, to deal with the crop as owner, and, after appropriating the corn raised by Jefferson, procured the cotton to be picked under an agreement with Allan Hill and his mother, who, as Allan Hill testifies, bought the. crop from Dr. Hill. As they dealt with Dr. Hill as owrier, as in law he was because of the surrender by the abandonment of Jefferson (12 A. & E. Ency. Law, p. 758, and cases cited), they took the cotton acquired by dealing with him, charged with whatever bound it as his, and must look to him for compensation for their labor and expenses. Dr. Hill regarded the crop raised by Jefferson as his own after its abandonment by Jefferson, and it was his in legal contemplation, and it was so regarded by those who dealt with him about it, and the legal consequences of his ■ ownership must follow, whatever the hardship.

Reversed, and remanded for a new trial.